Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		                     Prior application
	The prior art cited in parent Application 16/022,699 have been reviewed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramraj Soundararajan on August 25, 2021 .
In claim 10, paragraph (e) has been amended as follows:
-- (e) a controller communicating with a remote operations command center (OCC) and reporting the helium concentration within the tube as measured by the at least one sensor and when the helium concentration is below a predetermined helium concentration, the controller receives at least one instruction from the OCC and controls the valve to release helium into the tube to raise the helium concentration in the tube to the predetermined helium concentration, and --.
In claim 18, the last paragraph has been amended as follows:
-- wherein the OCC communicates with the controller on board the capsule and when the detected helium concentration within the tube is below the predetermined helium concentration, the controller receives at least one instruction from the OCC and controls the release of helium from the source of helium located on board the capsule into the tube to raise the helium concentration in the tube. --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Chinese reference (CN 106068418) discloses a system including controller 10 responsive to pressure sensor 9 to control pumping device 7 and injection device 11 for adjusting a concentration of a gas. International reference (WO 2016/108953) discloses a system for monitoring a leak rate of a transport unit. Ahmad (US 2016/0121908) discloses a transportation tube system including vacuum pumps. German reference (DE 2 213 210) and Miller (US 2010/0192799) disclose transportation systems with transportation tubes containing hydrogen or helium. In the structure of Miller, transportation tube 106 may include a hydrogen (providing about 14-fold lower drag) concentration above 75% by volume and be maintained about .05 bar above ambient atmospheric pressure to allow hydrogen to leak out of the tube instead of air to leak into the tube (paras [0029]-[0031]). On the other hand, helium can also be used (para [0033] of Miller). The prior art of record, including the prior art cited by the applicant, taking singly or in combination, do not suggest an injection system in connection with a tube pressurized below the atmospheric pressure in a substantially evacuated state, wherein the injection system includes an injection nozzle, a valve, a sensor, and a controller arranged and configured to perform the functions as recited in instant independent claims 1 and 10, or an injection system having a combination of features as recited in independent claim 18, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617